IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY BROOKS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5217

TAYLOR COUNTY, FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 31, 2017.

An appeal from an order of the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Timothy Brooks, pro se, Appellant.

Matthew G. Hawk of McConnaughhay, Coonrod, Pope, Weaver & Stern, P.A.,
Tallahassee, for Appellee.




PER CURIAM.

      Appellant seeks review of an order granting summary judgment as to his

counterclaim. The underlying action to foreclose a lien remains pending. The Court

has determined that the order on appeal is not “one that disposes of a separate and

distinct cause of action that is not interdependent with other pleaded claims.” Fla.
R. App. P. 9.110(k).    Therefore, the order does not constitute a partial final

judgment subject to immediate review pursuant to Florida Rule of Appellate

Procedure 9.110(k). Accordingly, the appeal is dismissed as premature.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.




                                        2